Citation Nr: 0728966	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-33 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date earlier than February 1, 
2005, for the addition of the veteran's son to his award of 
pension benefits.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from November 1973 to July 
1975.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 decision of the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office 
(RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2006.  A transcript of 
that hearing is associated with the claims file.  During the 
hearing, he submitted additional evidence with a waiver of 
initial RO consideration.  See 38 C.F.R. § 20.1304 (2006).


FINDINGS OF FACT

1.  In June 2000, the veteran filed a claim for nonservice-
connected pension (VA Form 21-526); he listed his son as a 
dependent, but did not provide his Social Security number.  

2.  In a September 2000 rating decision, the RO granted 
nonservice-connected pension.  

3.  In an October 6, 2000, letter, the RO notified the 
veteran of his potential entitlement to additional benefits 
for his son pending the receipt of his son's Social Security 
number and a copy of his birth certificate; the RO notified 
the veteran that if the evidence was not received within one-
year, additional benefits could not be paid for the period 
prior to receipt of the requested evidence.

3.  The veteran did not provide his son's Social Security 
number or birth certificate within a year of the October 6, 
2000 letter.  

4.  In January 2005, the veteran provided his son's Social 
Security number.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 1, 
2005, for the addition of the veteran's son to his award of 
pension benefits have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  The notification must also 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  38 
C.F.R. § 3.159(b) (2006).  VA must provide such notice to a 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).

Section 5103(a) notice must be provided to a claimant 
"[u]pon receipt of a complete and substantially complete 
application."  38 U.S.C.A. § 5103(a) (emphasis added).  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman at 484-86.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

The Court held, however, that:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated - 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice is 
intended to serve has been fulfilled.  

Id. at 491. 

In these circumstances, VA is required, under sections 
7105(d) and 5103A, to advise the appellant of what is 
necessary to obtain the maximum benefits allowed by the 
evidence and the law.  Id.

In this case, the RO, in a September 2000 rating decision, 
awarded the veteran nonservice-connected pension effective 
June 26, 2000.  Thus, the veteran's nonservice-connected 
pension claim was substantiated in September 2000 and VA no 
longer has any further duty to notify the veteran on how to 
substantiate his claim.  Rather, VA is required to fulfill 
its statutory duties under 38 U.S.C.A. § 7105.  

On review of the record, the Board finds that the RO notified 
the veteran of the criteria for establishment of an earlier 
effective date by way of the August 2005 Statement of the 
Case.  Therefore, the Board determines that any defect in 
VCAA notice is moot.  

The purpose of the required notice, to ensure that the 
veteran as a claimant had the opportunity to participate 
meaningfully in the adjudication process, was not frustrated 
since he had actual knowledge of what was necessary to 
substantiate his claim prior to the Board's consideration of 
this matter, ensuring the essential fairness of the 
adjudication.  See Short Bear v. Nicholson, 19 Vet. App. 341, 
344 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 121, 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
see also Velez v. West, 11 Vet. App. 148, 157 (1998) (holding 
that actual knowledge by the veteran cures defect in notice).

Under these circumstances, regarding the earlier effective 
date claim, the Board determines that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The veteran 
has not indicated he has any further evidence to submit to 
VA, or which VA needs to obtain.  There is no indication 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2006).

Pertinent Law and Regulations

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2006).

The effective date of an award of additional compensation on 
account of dependents shall be from the effective date of 
such rating, but only if proof of a dependent is received 
within one year from the date of notification of such rating 
action.  See 38 U.S.C.A. § 5110(f) (West 2002).

Regardless of VA regulations concerning effective dates of 
awards, and except as provided in 38 C.F.R. § 3.31(c), 
payment of monetary benefits based on original, reopened, or 
increased awards of compensation, pension, or dependency and 
indemnity compensation may not be made for any period prior 
to the first day of the calendar month following the month in 
which the award became effective.  The term "increased award" 
means an award that is increased because of an added 
dependent, increase in disability or disability rating, or 
reduction in income.  38 C.F.R. § 3.31 (2006).

With respect to the effective date for additional 
compensation or pension for dependents that the effective 
date will be the latest of the following dates: (1) date of 
claim; (2) date dependency arises; (3) effective date of the 
qualifying disability rating, provided evidence of dependency 
is received within one year of notification of such rating 
action; (4) date of commencement of veteran's award.  See 38 
C.F.R. § 3.401(b) (2006).

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, pension, compensation, dependency and indemnity 
compensation, or monetary allowance under the provisions of 
38 U.S.C.A. § 1805 based on such evidence shall commence not 
earlier than the date of filing of the new claim.  See 38 
C.F.R. § 3.158 (2006).

For a reopened claim, the date of receipt of the claim or 
date entitlement arose, whichever is later, is the effective 
date for the claim.  See 38 C.F.R. § 3.400(r) (2006).

If a claimant's application is incomplete, the claimant will 
be notified of the evidence necessary to complete the 
application.  If the evidence is not received within one year 
from the date of such notification, compensation may not be 
paid by reason of that application.  This applies to 
applications for increased benefits by reason of existence of 
a dependent.  See 38 C.F.R. § 3.109 (2006).

Analysis

The basic facts are not in dispute and may be briefly 
summarized.  The record shows that in June 2000 the veteran 
filed a claim for pension (VA Form 21-526) wherein he listed 
one son; however, he did not provide his son's Social 
Security number.  

In a September 2000 rating decision, the RO granted 
nonservice-connected pension.  In correspondence dated 
October 6, 2000, the RO advised the veteran that additional 
benefits could not be paid for his son without his Social 
Security number and a copy of his birth certificate.  He was 
advised to "send the information on your dependent(s) right 
away, within 60 days if possible."  He was further advised: 
"If we don't receive your response within one year from the 
date of this letter, we won't be able to pay you any 'back 
benefits'."  No response was received from the veteran. 

In January 2005, the veteran filed a claim requesting that 
his son be added to his award of pension and providing his 
son's Social Security number.  

The veteran's son was subsequently added to his award of 
nonservice-connected pension effective February 1, 2005.  

The veteran contends that he listed his son on his original 
pension application, but was unable to obtain his Social 
Security number because of poor health and a contentious 
relationship with his ex-wife.  He contends that he spoke 
with someone at VA on multiple occasions regarding his 
difficulty in getting the information.  See Notice of 
Disagreement, received on March 19, 2005.  

Based upon a complete review of the evidence on file, and for 
reasons and bases expressed immediately below, the Board 
finds that the currently assigned effective date of February 
1, 2005, is the earliest effective date assignable for 
addition of the veteran's son to his award of pension 
benefits as a matter of law.

The veteran does not allege that he provided VA with his 
son's Social Security number at any time prior to January 
2005.  Accordingly, the evidence in the claims file as of 
June 2000, the date of his original claim, did not show that 
the veteran had a dependent child for purposes of additional 
VA pension benefits.  Nor did he provide the a Social 
Security number for his son within a year of the October 2000 
request.  

The duty to assist in the development and adjudication of a 
claim is not a one-way street.  See Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  Therefore, the veteran abandoned his claim 
for additional VA pension benefits based on a dependent 
child.  See 38 C.F.R. § 3.158 (1994).  

Since the claim was abandoned, the date of the claim is the 
date of the receipt of the new claim.  See 38 C.F.R. § 
3.400(r) (2006).  In this case, the date of the new claim is 
January 20, 2005, the date the RO received a letter from the 
veteran requesting that his son be added to his award of 
nonservice-connected pension benefits and providing his 
Social Security number.  The effective date for payment for 
additional VA pension benefits is February 1, 2005, because 
that day is the first day of the calendar month following the 
month in which the award became effective.  See 38 U.S.C.A. § 
5111 (West 2002); 38 C.F.R. § 3.31 (2006).  That is, since 
the RO did not receive evidence - specifically a Social 
Security number for his son - until January 20, 2005, the 
veteran's son, could not have been considered a dependent 
child prior to February 1, 2005, for purposes of an award of 
additional VA compensation benefits.  Accordingly, the claim 
is denied.

The Board has respectfully considered the veteran's 
contentions regarding the difficulty he had in obtaining his 
son's Social Security number.  The law and regulations 
concerning the effective date of additional pension benefits 
based on a dependent child are clear.  The Board appreciates 
the fact that the veteran believes that he is entitled to 
this benefit because mitigating circumstances exist.  
However, the Board has no authority to act outside the 
constraints of the statutory and regulatory criteria that 
bind it in this case.  See 38 U.S.C.A. § 7104(c) (West 2002).  

While the circumstances surrounding this claim are 
unfortunate, it should be noted that the Board is without 
authority to grant benefits on an equitable basis.  It has 
been held that the authority to award equitable relief under 
38 U.S.C.A. § 503(a) (West 2002) is committed to the 
discretion of the Secretary of VA, and that the Board is 
without jurisdiction to consider that which is solely 
committed to the Secretary's exercise of that discretion.  
See McCay v. Brown, 9 Vet. App. 183, 189 (1996).


ORDER

Entitlement to an effective date earlier than February 1, 
2005, for the addition of the veteran's son to his award of 
nonservice-connected pension benefits is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


